Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 1 of 22



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 18-CR-80166-DMM

  UNITED STATES OF AMERICA
            Plaintiff,
  V.

  NICHOLAS WUKOSON,
            Defendant.
 - - - - - - - - - - - - - - -I

   OBJECTIONS AND CLARIFICATIONS TO THE PRE-SENTENCE INVESTIGATION
                                               REPORT
          COMES NOW, the Defendant, NICHOLAS WUKOSON, by and through undersigned

  counsel who respectfully lodges the following objections and clarifications to the Pre-Sentence

  Investigation Report (DE 95):

       1. Defendant, Wukoson, withdraws his objections to the original Pre-Sentence Investigation

          Report.

       2. Page 11 paragraph 48 through the end of page 12 (DE 95):

          The Defense would note that the allegations involving this paragraph are completely

  unsubstantiated. In fact, not only was the criminal case nolle prossed by the State Attorney's

  Office, but an administrative proceeding brought against the Defendant as a police officer

  regarding this allegation was also dropped following lack of cause for same. The Defense would

  respectfully point out that Ms. Trietiak, the Defendant's former girlfriend, who made this

  explanatory statement on page 12, was originally engaged in a contentious domestic proceeding

  with the Defendant and therefore undersigned counsel would respectfully request that this

  Honorable Court give these assertions no weight. These facts if viewed unfavorably would

  unfairly and unduly prejudice the Defendant.

          The Defense asserts that the recommendation in this case of no more than four (4) years

  incarceration, is an appropriate resolution of this matter.
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 2 of 22


         The Defense does not disagree with the guideline range calculated in this matter. Once

 again, we respectfully request that this Court honor the recommendation made by the parties in

 reaching a just resolution of this matter. The accompanying items filed with this response

 including, the Defendant's polygraph report and letters from his friends and family, indicate that

 the Defendant is no danger to children and in fact prior to this episode lead a productive life. The

 Court should take these considerations into account when applying the factors set forth in Title

  18 USC section 3553(a) in rendering a sentence at or below the four (4) year recommendation

 made by the parties.

         The Defendant respectfully requests that the Court make a non-binding judicial

 recommendation that the Defendant be incarcerated in a prison camp in or around Pensacola,

  Florida, based upon the location of his family in Central Florida and Northern Georgia. This

  would effectuate the ability of Mr. Wukoson's family to visit him.



  Dated: April 22, 2019


                                                Respectfully submitted,

                                                Michael B. Cohf"' Esq.
                                                      1 c/1~.,l J:::J ,UJI ''""'""-•--2
                                                Michael B. Cohen, Esq.
                                                Attorney for Defendant Nicholas Wukoson
                                                FloridaBarNo: 210196
                                                6400 North Andrews Ave., Ste 505
                                                Fort Lauderdale, Florida 33309
                                                Ph (954) 928-0059
                                                Email: Mcohenlaw@aol.com
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 3 of 22




                                 R.D. STROHACl<ER INVESTIGATION SERVICES
                                      1111 Crestwood Boulevard, Suite A
                                            lake Worth, Fl 33460
                                             Ph#: 561-588-1802
                                             Fax# 561-58iH,664
                                             Agency#: 8800184
                                      www.strohackE:?rirwE:?st~


   October 30, 20:18

   Mr. Douglas Rw:iman, Esq,
   The Rudman Law Group
   101 Plaza Rea! South
   Suite 214
   Boca Raton, FL 33432


   RE: Polygraph Examir;ation of Nichalos ft Wukoson
       Our File #: 18-0399


   Dear Mr. Rudman,

   The following ls a wrrtten report regarding the polygraph examination of your clien! Nidmlos R,
   Wukoson on Tuesday October 30, 2018 at 10:00am.

                     TH!S REPORT IS ATTORNEY CLIENT WORK PRODUCT AND CONFIDENTIAL




   The polygraph instrvment used in the testing is a Stoelting CPS tl am:! was callbrate<l prior to each chart
   being rnn,




   Compliance with the Federal Polygraph Protection Act is not required for this examination.




    ! obtained persona! background information from ML Wukoson and nothing was found that would
    prevent him from being examined,

    Testing Issue:

    Mr. Wukoson is a client of Doug Rudman, Esq. The facts of his case were not to be an issue in the
    po!ygraph but he was to be questlonecl regarding other lssu,1s of concern from his possible association
    with children.
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 4 of 22




   Mr. Wukoson signed the consent form and agreed that the polygraph examination was of his own free
   will and that he understood the release form. He was also advised of the confidentiality of the
   information obtained and that the polygraph was work product

   !n the pre-test interview Mr. Wukoson advlsed the following on the relevant areas to be covered:

   He stated that accept for bathing his children when they were small he has never sexua!!v touched a
   child. ! advised him that other than normal parental care was there anything else he did and he stated
   absolutely not.

   He stated that he has never thought about sexually touching a child.

   He stated that he has never masturbated while !ooking at pictures of children.

   He stated he has never met or attempted to meet any child for the purpose of having sex.

   He stated he ls not sexuaHy attracted to children and advised that he has seen girls from the distance
   that caught his attention. but when he got dose he found out they were minors and went on his way, He
   stated he has no desire to get involved with chfldren or minors.

   He stated that when 11€ was seventeen he had some involvement with a sixteen year old but no other
   minors. He stated that at age thirty-five he dated and had involvement with someone twenty-two,
   nothing else,

   Mr, Wukoson was completely co-operative and upfront about h\s background. He did not hesitate or
   avoid answering any questions asked of him.

   Question formulation:

   After completion of the pre-test interview l formulated a set of questions to ask Mr. Wukoson on the
   polygraph charts that induded relevant and control questions. l then went over each question with him
   and he advised he understood thi? questions and had no problems with any of them. We again discussed
   the parental care issue and the issue of !ooklng at girts prior to knowing their ages.

   The relevant questions were:

   Have you ever sexually touched a minor'?

   Have you ever thought about sexually touching a child?

   Have you ever masturbated while looking at pictures of children?

   Have you ever met a child to have sex?

   Are you sexually attracted to children?
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 5 of 22




   Testing Procedure:

   Mr. Wukoson followed all directions during the testing procedure. A total of three charts w0re run, two
   relevant question charts and one stimulation chart.

   Crmrt Analysis:

   Upon completion of the charts nm, ! carefully examined and cataloged the relevant and control
   questions and found no reactions indicative to deception to any of the relevant questions.

   Computer Analysis;


   After hand scoring the charts, l checked the computer analysis of the charts and found the following:




   No deception     indicated

   Probabilities:

   Truthful - ,$433
   Deceptive - .4567

   Results - No deception indicated




   Based cm the adm!sslcms obtained and the analysis of the charts nm, it ls my professional opinion that
   Mr. Nichalos R, Wukoson was truthful to the relevant questions asked in the testing procedure,
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 6 of 22




                                                                                                    April 11, 2019

     To:     Honorable Judge Donald M. Middlebrooks

     From:   Brian Madascy
             3036 Homestead Court
             Clearwater, FL 33759
             (727} 647-4585



     RE:     Nicholas R. Wukoson



     Dear Judge Middlebrooks,

     My name is Brian Madascy and I am the Vice President of Operations for a national investigations firm
     located in Saint Petersburg, Florida. Our primary clientele consists of insurance companies and we
     dedicate a majority of our resources to fighting insurance fraud on their behalf. Prior to entering the
     insurance investigations industry, I was a law enforcement officer in both Florida and Alabama.

     The purpose of this letter is to serve as a character reference for a close friend of mine, Nick Wukoson.
     Nick and 1grew up in the same neighborhood and have been friends for over 40 years now. In addition
     to attending the same elementary, middle, and high schools, we also lived together for four years while
     attending Auburn University. Additionally, Nick and I followed similar career paths and were law
     enforcement officers at the same time (he with Cape Coral PD and me with Pinellas Park PD). Nick is the
     brother I never had but always wanted.

     Throughout the 40 years I have known Nick, he has always been an honest, kind, and caring person who
     is passionate about life. I cannot recall an instance over our entire friendship of Nick becoming angry or
     violent. Nor has he ever been involved in a physical altercation outside of the requirements of police
     work. I will also attest to the fact that Nick has never experimented with drugs and drinks alcohol only
     on rare occasions.

     Most importantly, you should know that Nick is a Christian man with unwavering faith in God. It's
     imperative that you know this, and I pray every single day that you will take this information into
     consideration during Nick's sentencing. If you coufd sentence him to a minimum-security correctional
     facility, preferably within Central Florida, I would be so grateful. Please feel free to reach out to me if
     you have any questions at all. Thank you so much and God Bless.



     Sincerely,


    ~-~
     Brian Madascy
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 7 of 22




     Carl Britton Wirt
     205 Compton Court
     Colleyville, TX 76034
     817.734.8320
     Re: Nick Wukoson

     Honorable Judge Donald M. Middlebrooks

     Your Honor, I have the utmost respect for your position and judgment, the role in which
     you serve society puts you in contact with many despicable peopJe, guilty peopJe,
     people of low moral character, people that disregard the rule of law and have a history
     of bad decisions. The man you see before you is none of those things. My name is
     Carl Britton Wirt, Britt for short. I'm writing this letter to you today in hopes that you can
     see my friend, Nick Wukoson, for the man I know him to be.

     I was 12 years old when my family moved to Seminole Florida. It was 1984, way before
     the internet and social media. I was very nervous on my first day of school. Would the
     kids be nice to me, would I be able to make any new friends, man this school is so
     much bigger than my old school. I sat alone during lunch the first day. I had P.E. After
    lunch and that's when Doug Larson, Brian Kaineg and Nick Wukoson welcomed me to
    the school and included me in their friend group. While I survived those trying times
    and developed strong friendships, my father had other plans for me. The following
    school year I was off to military school, Riverside Military Academy. My dad promised
    that I could make my own decision to stay or go back to Florida if I finished a full year
    Riverside. While I learned many valuable fife skills and lessons, military school was not
    for me. I moved back home with my parents in the summer before ninth grade. Once
    school started I was fortunately able to pick right back up with all of the friends that I
    made when I first moved to Florida. Those years are a blurl Looking back my fondest
    memories of school, sports and life in general all include Nick Wukoson.

    Nick was an offensive lineman and I was a skinny speedy wide receiver.. Nick's Job was
    to protect the quarterback so he could throw the ball to. me. Unfortunately, early in our
    senior season, Nick suffered a catastrophic knee injury that required immediate
    reconstructive surgery ultimately ending his football career. Even though he could no
    longer play, he was still a presence for the team.

    Today I am a high school coach for girls softball. While it may sound trivial, sometimes
    the best compliment you· can give an athlete is to call them a "team player". Being a
    team player for Nick meant that he went to every practice and game even though he
    would never play another down of high school football again. Nick handled it with the.
    grace and dignity that I have come to expect from him no matter what he faces. He was
    still a leader, even though he went from starter to sideline cheer-leader.

    Nick and I were roommates for our first year of college at Auburn University. While most
    of our friends were settling into life at the University of Florida, Nick and I were trying
    navigate life in a rural Alabama College town. We both tried out for and made the
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 8 of 22




    Auburn University Rugby             Rugby is a tough sometimes violent        The crowd
       players surrounding the action on the field could hide many unsportsmanlike         .
    activities. When you know you were unlikely to get caught, punches get thrown, raking
    with cleats happens and many other terrible things can occur in the ruck. I'm
    embarrassed       admit that I let my emotions get the better of me several times during
    games. Nick on the other hand played the game hard but never displayed the same fack
    of respect for the opposing team that I sometimes did. Nick became a strong contributor
    to the team for his four years.

    After college our career paths took us in different directions. I chose to pursue a career
    in business while Nick served as a police officer. Knowing how we are both built, neither
    of those paths would come as a surprise to our friends and family. I like the challenge
    of building a company that competes in a space occupied by giants. Nick's choice to
    become a police officer was just an extension of how he lived his life every day. Nick is
    a protector. Nick is a rule follower. Nick is a giver. You can see those attributes in the
    life choices he's made, both good and bad. You can see it in his choice of partners, his
    choice of post police officer career and his community, political and church
    volunteering. Nick is a devoted friend who could always see the positive when I only
    saw the clouds.

    Around 1998, as a sales manager working for an HR outsourcing company, 1hired Nick
    as a sales rep for the South Florida market. That role provided Nick and opportunity to
    earn far more money than he could as a police officer. Even though life brought me to
    Texas in 2000, Nick and I talk regularly on the phone. We talk about family, business,
    sports and life in general. Whether we talk for 10 minutes or two hours we are always
    there for each other. Nick is like a brother to me. I know him better than most. I
    remember not too long ago I was at a critical point for the company I co-founded called
    OneSource Virtual. We had an offer on the table for a substantial private equity fund
    raise of $150 million at the same time two large strategic acquirers made unsolicited
    offers for the entire company. His advice and encouragement gave me the strength I
    needed to continue the journey. I'm proud to say that today we employ close to 1000
    people in high-paying technology jobs at my company. At that time, however, Nick was
    struggling to find a job as fulfilling as his time as a police officer with the earning
    potential that would allow him to be the provider he longs to be. I've tried to hire him for
    a sales position in Texas for several years. The average sales person at my company
    makes close to $400,000 per year. With that kind of earnings potential Nick could be the
    provider again. His only reason for turning down the opportunity was his children. Even
    when the rest of his lifewasn't going well, divorce, money issues, there was no way he
    would move away from his kids. Nick is a devoted father. Nick's children are his world.

    I wish you knew the Nick Wukoson I know. If you did you would also be as worried for
    him as I am. I'm afraid of what's to come for him and saddened by his removal from his
    children's life. If you knew the Nick Wukoson I know you would look at his 46 years of
    life lived in God's vision. I wish you could talk to all of his family and friends to truly
    understand the man before you. I wish you could hear from those he volunteered at
    church with and see his good deeds. I wish you could talk to the young men Nick has
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 9 of 22




    mentored as a Big Brother for the Big Brothers Big Sisters of America Organization or
    the boys from his youth footbaU team. All of those things came from his true heart. Nick
    Wukoson puts himself second. The most important person to Nick is whoever happens
    to be with him at the time. I'm confident if you were to know Nick outside of your
    courtroom you would count on him as one of your most reliable, trustworthy friends.

     I believe that Nick Wukoson still has lots to give to society. Please find it in your heart to
     show Nick leniency. I pray that God's grace shines and Nick Wukoson is given the
     minimum sentence available in the lowest security environment close enough that his
     children, family and friends will be able to visit. I hope that you are able to take into
     consideration the man that Nick Wukoson is.           ·          ·




     Sincerely,




     Carl Britton Wirt
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 10 of 22




    Carolyn Holt.on                                                                         April 12, 2019

    14055 Lake Point Drive

    Clearwater, FL 33762




    RE: NICHOLAS R. WUKOSON, JR.




    Honorable Judge Donald M. Middlebrooks,

    I am writing to you on behalf of my son, Nick Wukoson. I am shaken by how difficult this letter is to
    write. I was told that you may listen to a smaH piece of my son's character, and who he is.

     My name is Carolyn Holton, a very proud mother of 2 children, and a grandmother to four beautiful
    grandchildren. My loving and supportive family, has been blessed with a strong faith in God, and a
    commitment to caring and treating others, as you would want to be treated.

     Nick has a very deep love for family, God, and his country. Throughout his childhood, and adult life, he
     has been the type of man that would give you his last meal and go hungry. His compassionate and
     loving nature, has always attracted others in his life. He has continually found charitable causes that has
     made a difference in his life, and has done it with much heart felt love. He has sponsored ari orphan in
    the Philippines for many years, and involved with the Make A Wish Foundation, among many other
     charitable organizations. He has made us all very proud!

     Nick's greatest joy has been his two children. He relocated to South Florida, before the birth of his son
     Jack, to always be close by, and be a large part of his life. Eight years later, he would be blessed with a
     daughter, Reagan. There was never a moment, where he would not drop everything, to be right there
     for both of them. His family has always admired his loving and giving nature, and commitment to his
     children. He has made us all very proud of the wonderful son, father, and brother that he grew to
     become.

     Nick has a loving and committed family support system. We will do everything to help Nick in his
     heartfelt desire to return to a positive lifestyle, and his commitment to glving his life to helping others.

     Thank you for your consideration of leniency, and ask that Nick be placed in a Florida location, close to
     his loving family.

     Respectfully,




     Carolyn Holton
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 11 of 22




Tim Holton                                                                                   April 10, 2019
14055 Lake Point Drive
Clearwater, Florida 33762
(727) 743-1357
t1mgho!tonr'u}H;T1ail.corn

Re: Sentencing of Nicholas R. Wukoson, Jr.

The Honorable Judge Donald M Middlebrooks,

My Name is Tim Holton and I first met Nick in the early summer of 1989. He had just finished his sophomore year at
Seminole High School and was working at the Pizza Hut. Two years later, I married his mother, Carolyn, and became
his step-dad, about the same time he was leaving for his freshman year at Auburn University. My profession for 38
years was systems engineering until I retired in 2011. In retirement, I am now an adjunct math professor at St.
Petersburg College and an on-campus tutor at HiHsborough Community College.

During the summer of Nick's first year at Auburn in 1992, he accepted an internship at my company, Raytheon
(named E-Systems at that time), to assist with plans for the installation of our communications equipment at
various U.S. military sites around the world. We worked together and had funch together every day that summer.
During that summer, I got to know Nick well his dreams, his talents, his character. He was at that time and still is
now, an exceptional person. My company thought so too because they asked for him to come back and work the
following Christmas vacation and Spring break.

I've always been amazed at Nick's dedication to his children. Nick's main goal in late 2004 was to move from
Clearwater to West Palm Beach to be near his soon to be born son, Jack, and to always be near him and a dose
father to him. Many, many men would have walked away and become a remote, far-away, two week in summer
parent, considering Lea's past {Nick's fiance at the time) and her family's misguided desire to cause Nick harm.
Years later, Nick was determined to save his marriage with Karyn and therefore went into significant debt to pay for
several very specialized artlficial insemination treatments. Many, many men would have left the marriage prior to
the treatments, after learning through marriage counseHng that Karyn had severe bi-polar disorder symptoms. His
love for their daughter, Reagan, ls without measure and will be never-ending. Truly heartbreaking ...

Over the past 15 months, Nick has lost his job, his freedom and the right to be with his two children. For a law
abiding man of 46 years, who loves his country dearly, and would give anything requested by friend or family
member- this situation should be too much to bear. But, knowing Nick, he will be a model inmate that will come to
be respected by fellow inmates, just as he has with his feflow citizens before this tragic episode occurred.

l respectfully request the court's mercy with placement of Nick in a low security Florida facility, where loving family
members from Orlando, Clearwater, West Palm Beach, and Albany Georgia, wm be able to visit him frequently.




P.S I'm fully aware that my famify relationship with Nick will lessen the credibility of this letter, but it had to be
said.
    Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 12 of 22

Rit;1 VVukoson

Joshu<.s

(A:~ \NiniJred
I.("'t':1burg GA3J7{,3




  April 7, 2019
  RE: NICHOLAS R WUKOSON




  Honorable Judge Donald M. Middlebrooks,


  My name is Rita E. Wukoson. I am employed by the Prince Automotive Group, Albany Georgia unit, as Retail Title Clerk. I
 am responsible for all customer sales contracts being submitted to financial institutes in a complete and timely manner,
  submitting any payoff amounts due on purchasers trade-in vehicles and, once contracts have been funded, all title work
  being submitted on vehicle purchases. I have been employed with Prince since 2014. I have been married to Nicholas
  (Nick) R Wukoson's father, Robert Nicholas Wukoson, for 27 years and I have known Nick for all but the first thirteen
  years of his life.


  I write today in hopes of conveying to the court something of who Nicholas R Wukoson is; what he believes, the stand-
  ards he maintains, his kindness, and exceedingly trusting nature.


  Nick was involved with sports, excelling at football, baseball and later, rugby. He took part in drama productions
  throughout high school, musicals and plays, and as most other young men, dated young women his age. I remember
  being introduced to two of these young ladies whom he treated with the utmost respect. Nick has always had a very
  outgoing personality, and made friends with ease. Although his mother and father divorced and each remarried, we
  have become one large extended family, and as such, Nick has always known they were there for him and by extension,
  his stepfather and stepmother as well.


  Nick has a deep love for America and actually ran for US Congress (FL-18) a number of years ago. He believes his fellow
  Americans must place more importance on adhering to Constitutional governance than on party politics. Nick has spo-
  ken to large, receptive crowds on these values. When the person he had stepped in for who, for whatever reason, had
  not been able to run, later decided to join the race, Nick graciously bowed out and allowed him to go forward as the
  Republican nominee instead.

  The proudest moments of Nick's life have been the birth of his children. Here is a man who always took time to teach
  and guide his kids, a protector's heart with a wonderful sense of humor. Nick worked hard to maintain good relations
  with his children's mothers, attempted to be as reasonable as possible with any demands, obeyed court orders, showed
  up when he was supposed to, provided for the children's needs, and always made sure they knew they were loved. On
  at least two occasions he took his young son to visit his alma mater, Auburn University, to attend a game, stopping at
  our home overnight on the way to and from so he could know his grandparents in Georgia too. We observed a happy,
  well-rounded relationship between the two. Nick attended his children's events and coached his son's football team.
   He shared many videos of Ys football prowess on the field, a typically proud father.

  To his "exceedingly trusting nature":
   Nici< allowed access to his apartment to at least two people that I am aware of, each had a key to check on his dog when
   needed. Nick did not have the locks changed until February 2019, after much prompting on all of our parts (family/
   friends).
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 13 of 22


Throughout his life, Nick has consistently trusted that others are motivated by the same Golden Rule that has consistently
guided his own life. Even when his trust had been betrayed, Nick refused to speak badly about the individual or to repay
in kind.


As you are aware, Your Honor, Nick was immediately taken into custody Friday, March 22nd, 2019. He had fully expected
for trial to begin Monday March 25, 2019 - we all believed he stood a very good chance of proving his innocence - how-
ever, the evening of Thursday, March 21st new information was relayed to him by his attorneys which affected, they
strongly believed, Nick's chances at trial. He was informed that a decision had to be made that evening whether to accept
the plea offered by the AUSA. He conferred with family and friends, slept very little that night, and appeared before the
Court hours later to enter his guilty plea.

Your Honor, I love this man as my own son, the principles and yes, decency, he has displayed throughout his life are not
frequently found. Over the past 17 months, no longer able to coach, he has attended church 1-2 times per week, he has
delved deeper into Scripture, and we have talked almost daily, mutually praying for wisdom, guidance, strength and
peace. Nick's faith has grown very strong. As primary caregiver to Nick's father who suffered a severe stroke 3 years ago,
Nick would frequently inquire as to how/ was doing.


I respectfully plead the court's mercy in requesting that Nicholas R. Wukoson be placed in a facility central to both his
mother and stepfather in Clearwater, FL and his father and stepmother in Leesburg, GA, either of which address he will be
welcome at upon release. FCI low, Tallahassee, unless he would be eligible for a lower security level. He is not an escape
risk, is nonviolent, is educated, does not have any drug or alcohol problems, and, I believe he will be a model prisoner.




Rita E Wukoson



Post-incarceration:

Each time Nick has called his dad and I, his first question is, "How are you doing?" to which we respond, "How are YOU
doing?", he answers with a gentle laugh, "Another day in paradise" to put our hearts and minds to ease.


While being held at both West Palm Detention Center, and Port St Lucie Jail, Nicholas R Wukoson continues to touch lives
in a positive manner. He was moved "by the Holy Spirit" to approach a new guy whom no one would speak to; a large
man, heavily tattooed/pierced, additionally described as "scary looking", Nick cautiously walked over and shook his hand.
Each discussed his own son and the conversation shifted to Nick talking about the things that truly matter to God. The
new guy wept. At Port St Lucie, in an over-crowded cell and forced to sleep on the floor, Nick's heart for others is unim-
peded: he is helping another man with his math because, in conversation, Nick learned that this man's father is an electri-
cian and he would like to one day do the same.

Family, friends, coworkers, employers alike are writing their own letters on Nicholas R Wukoson's behalf. We pray that
our letters will be included in the package which the Court will submit to the DSCC in Texas, and God willing, have a posi-
tive effect on his placement.
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 14 of 22



                                       .Richard A. Bradley Jr.
                                        2057 Rickover Pl.
                                     Winter Garden, Fl. 34787



   April 11, 2019

   RE: Nicholas Wukoson

   To: The Honorable Donald M. Middlebrooks



   My name is Richard Bradley, and I am the brother-in-law to Nicholas Wukoson. I am currently a
   Medical Sales Rep for Medical Solutions 1n Central Florida. Medical Solutions provides medical
   equipment for aging elderly patients as well as cancer patients who are dealing with very
   serious medical conditions. We improve the quality of life for these patients and provide a
   heart-warming experience that often puts a smile on their faces. Medical Solutions .is a very
   compassionate company putting patients first.

   ! have been very involved in Nicholas's life throughout the last 26 years following his graduating
   from Auburn University. For a period, he even lived with myself, my wife and kids while trying
   to get settled in South Florida. He played a very important role in helping to raise my kids and
   providing important advice for my now 21-year--old son. My son could always count on calling
   his uncle Nick whenever he needed some guidance that was not from his father. That is the
   kind of person Nicholas is. He is a very kind and giving person willing to help anyone ..

   The last couple of years Nick joined my company Medical Solutions. He was received extremely
   well by everyone and made a huge impact on the patients that he took care of. He also made
   such an impression on some of the Veterans that came from the West Palm VA that the
   physicians were impressed on the feedback they were getting on how much time Nicholas
   spent with them educating them on our product. This is the kind of person that Nicholas really
   is.

      Nicholas ls an active member of Christ Fellowship and attends church regularly.Thave al'Nays
      been very impressed with his love of God and know that this experience will open new
      opportunities to reach other people. I wish you could only see
      beyond the circumstances that has led him to this situation. I implore you to please
  .· .on bis sentence with either probation or at least the lowest possible sentence .

  . Thankyou for your consideration.
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 15 of 22



  April 15th, 2019
  Alexander Wukoson
  255 The Preserve Drive
  Athens, GA 30606
  (229) 869-7148
  RE: Nicholas Wukoson



  Honorable Judge Donald M. Middlebrooks,



  Firstly, allow me to thank you for taking the time out of your busy schedule to read this. My
  name is Alex Wukoson, and I am a soon-to-be graduate of the University of Georgia with a B.S.
  in Biology. I plan to pursue a career in the Air Force in the very near future, with hopes to
  become a Pararescueman.

  However, this letter is not about me. I am writing to you on behalf of my brother, Nicholas
  "Nicky" Wukoson. Though we have always been separated geographically, we've remained
  strongly bound as family. Our interactions have been limited, but always overwhelmingly
  positive. The two ofus have joked around and given each other a hard time, as brothers do. But
  whenever things have taken a serious h1m, Nicky has always had an encouraging word to share
  and offered his full support. I like to think I've done the same for him when I've been able to.

  I fully stand by my brother and will continue to offer him my support through this ordeal. I do
  not believe he is guilty of the crimes he has been accused of, not for one moment. I would ask
  only that when sentencing my brother that you evaluate the facts of the case and his character
  fairly and with a merciful heart, and that he be placed in the lowest-security environment
  possible.



  Respectfully,

  Alexander Michael Wukoson
    Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 16 of 22

                                                                                                   Nick Wukoson <nickwukoson@gmaii.com>



(no subject)
1 message

Hiclecreek <hidecreek@aol.com>                                                                                        Tue, Apr 9, 2019 at 2:15 PM
To: liberty199@hotmail.com, nickwukoson@gmail.com

 Stephen G. Lord
 ;58() County F~oad 664<:1
 Banks, Alabama,36005


 09 April.2019


  RE: Nicholas R.Wukoson


  Honorable Judge Donald J. Middlebrooks

  Good Afternoon, I am a retired Florida police sergeant and a close friend of Nick Wukoson. I have known Nick as a young adult , college
  student, and a honest man starting out in life. Nick has always shown a great deal of desire to become a good husband, a good father and
  a decent man.

       My relationship with Nick began when his father and I formed a strong friendship in the early eighties
  During those years I was able to observe Nick and saw a young man with a drive and work ethic I was duly impressed with.

         During my twenty five years as a patrol officer, Detective , and street supervisor I have had many occasions to observe young men
  who have made many mistakes in their lives. I can honestly say that when Nick made a mistake of any kind he was the first to admit it and
  try to learn from it.

         I will close with a heartfelt request . I would kindly ask that Nick be placed in LOW FCI Tallahassee facility. This would allow not
  only his father and Step mother easier access but give Nick the ability to work with his Dad, Mother and Stepmother to mend his life,
  maintain a positive outlook and try to keep his family ties strong during his incarceration.

         I thank you for your consideration in advance,

                                                            Sincerely,

                                                             Stephen G. Lord
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 17 of 22




                                              April 14, 2019



    To The Attention of: Honorable Judge Donald M. Middlebrooks



    Your Honor,

    I understand that you will be managing the sentencing for Nicholas Wukoson. As a
    family member, would you permit me to submit words on behalf of this gentleman?

    I have known Nick since he was born, he is the son of my first cousin. His grandparents
    loved their children a11d grandchildren so very much. This would have bee11 so very
    hard if they were still living. Nick and his sister Kelly
                                                         I
                                                              were happy children and grew into
    responsible adults. I am not sure what brought him to this point; however, I am so sorry
    and wish I !<new what to do to help? Working in law enforcement was an area in which
    he found great pleasure and we all felt he made a difference.

    There is no doubt, I will worry about his safety and well-being until he can return to us.

    After his father had a severe stroke, I would visit him and the family in Georgia,
    whenever J couJd, to help with his father's care. WhiJe visiting father, Nick was taking
    his son, Jack, to a game. After the game, they came to visit with his father. We had
    lunch together and I remembered looking at the little boy I once knew - now grown -
    into a loving father raising terrific children. He is completely devoted to his son and
    daughter.

    If you could help locate him close to Georgia, where I could bring his father to visit, we
    would be so very grateful.

    Please let me know if you require any additional information. Thank you so very much
    for your consideration.



                                              Most Sincerely,



                                              Mrs. Denise Emary

                                              28211 Baker Road
                                              Wellington, OH 44090
                                              440-64 7-2280
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 18 of 22




                                                                                  Joan C. Holmes, Ph.D.


        1225 NW 21 st • St., Apt 1611, Stuart FL 34994   661-644-9232           Joan@JoanHolmes.com




8 April 201.9


Re: The character of Nicholas Wukoson, and a plea for m·mimum security in a location that is close as
possible to his family.

Attn: The Honorable Donald M. Middlebrooks

My name is Joan C. Holmes, Ph.D., close family friend and CEO of One More Chance Foundation, Inc., a
501(c)(3), Nonprofit, Pubtlc Charity, located in the community of Stuart, Florida. Our foundation is
committed to making a difference in the lives of students interested in the Film Industry, by providing for
them a free of charge, film industry training and mentorship with industry professionals. As a black
woman, I am committed to helping students of all ethnicities. We are committed to excellence and are
teaching--principles, values and integrity in our program. The foundation's Virtual Filmmaking program
offers competitions in Screenwriting, Film making and Directing. As part of our collaboration with other
producers, we are scheduled to film in-house Feature and Short Films, as well as Documentaries.

As a committed, church going Senior Citizen, mother of two, grandmother of eight, and great grandmother
of three, I have had a full life that has been devoted to the service of others. My background includes
areas of education in many forms, including that of an Educational Writer, Math Teacher, Bible Teacher,
Family and Marriage Counselor, Singer, Novelist and Lecturer on Wellness, Bible and Skincare.

In my business career, I have been the CEO of several companies--Profit and Non-profit--including a
Wellness Center, Wellness Spa, Financial Services Company, Marketing Company, Film Production Company
and now a Nonprofit Foundation. By far, the Foundation has been the most rewarding endeavor that I have
undertaken. Through this venture, I met Nick Wukoson. Because of my longevity and experience in life
and business, I have developed a good sense of character in people. Nick has been no exception to my
scrutiny.

Our foundation chose Nick to be on our Board of Advisors in the capacity of a Fund-raising Advisor, because
of his successful experience with Nonprofits. His kind and caring nature, accompanied with his intelligence,
hard work, personal ethic, and devotion to making a difference in the lives of others, politically and in the
community made him a perfect fit for us.

Observing Nick's commitment to making a difference for students of our society, along with our shared
vision for the program, encouraged me to invite him to step up to the position of Executive Director. A
Nonprofit is very time consuming and gives little financial reward. The reward comes from helping others.
In our case, the reward is to give students encouragement and hope for the future by helping develop their
talents, and by teaching them integrity, values and principles. Nick accepted the position of Executive
Director, knowing that he would not be financially compensated. He was glad to help us achieve our
dream.

At the onset of his case, to avoid any embarrassment to the foundation as a result of our affiliation with
him, Nick voluntarily resigned. We did not remove him from his position and will greatly miss him and his
contribution to our foundation.
 Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 19 of 22




During my 4 years of knowing Nick Wukoson, I have found him to be of exemplary character, and a
devoted family man who is kind, considerate and respectful of others. I had the opportunity to observe
Nick's patience and commitment to his children and family. He always exhib'ited the characteristics of a
loving, caring father, who is nurtured by a loving extended family, who communicates daily, to not only
keep in touch, but to spread encouragement within the family, to which I have also embraced.

As a conservative man, over time, Nick relentlessly wrote a Blog for the benefit of society to make people
aware of social issues that affect them and their lives. His Blog had a large readership. Professionally, Nick
was committed to, and enjoyed his job in medical sales. His job was a perfect fit for his caring nature,
because it required him to care for and help others.

Before his incarceration, Nick committed to, and enjoyed his church, where he desired to create a ministry
of encouragement for others. While being incarcerated, Nick has been a model- prisoner and has reached
out to other inmates with kindness, sharing his food with them. Those to whom he has been kind, have
responded with gratitude. One inmate said, "Why can't people on the outside be this kind?" As you can
see, prison life has not stopped Nick from being kind to others.

I am aware of the events regarding Nick's guilty plea, and the lack of freedom that he will experience as a
result of his plea. I truly believe that Nick has already suffered extensively for his actions. As a result of
this terrible situation, he has lost what means so much to him-his credibility in the public eye, and the
ability to work with others to whom he was committed. His family and I keep in regular contact with Nick,
who is very despondent regarding what he has put his loving family through. Nick's mother, father, step-
mother, sister, brother-in-law and children are certainly not deserving of what they have been experiencing
as a result of this situation. Nick's mother, a kind, considerate, generous, hard-working, professional
senior citizen, has made enormous financial and emotional sacrifices for her son, Nick, throughout this
whole ordeal. She loves and believes in him and is committed to him. Nick's father, a stroke victim is in a
wheel chair. He too, is greatly suffering emotionally seeing his son go through this terrible time in his life.

I know Nick as a responsible, honest man. This ordeal has been overwhelming for him. I feel that the
suffering that has befallen him and his family as a result of these events--along with the loss of his ever
being able to enter society in the way with which he was accustomed, is a great punishment that he will
never forget, or from which he will never recover. Because of his cooperation with the Federal Government
regarding his house arrest, his willful appearance in court, etc., I feel that if Nick receives probation, that
he will not be a flight risk. Instead, I feel that he will use his freedom to help others to not make the same
senseless mistakes made by him.

I implore you, Judge Middlebrooks to have leniency on Nick and grant him a sentence of probation, or at
least the lowest possible sentence. As previously stated, the loss of Nick's credentials, reputation, respect
in the community, his vocation and loss of freedom will scar his life forever and will encourage him to make
as his priority to never do anyth'ing that is against the law. Thank you for reading my letter and for
possible consideration of leniency for Nick.

Sincerely,
      (-\
      l,L"'-(:t-1& .
  .:f
  i
      /'
Joan C. Holmes, Ph.D., CEO
One More Chance Foundation, Inc.
a 501(c)(3) Nonprofit, Public Charity
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 20 of 22
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 21 of 22
Case 9:18-cr-80166-DMM Document 97 Entered on FLSD Docket 04/22/2019 Page 22 of 22
